Case 1:19-cv-25331-BB Document 9-1 Entered on FLSD Docket 02/12/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                          MIAMI DIVISION
                                    CASE NO.: 1:19-cv-25331-BB
                                  AT LAW AND IN ADMIRALTY


 DALE BLANCHARD,
           Plaintiff
 v.
 CARNIVAL CORPORATION
 d/b/a CARNIVAL CRUISE LINE

           Defendant.
 _________________________________/


                                    ATTACHMENT A
                       SCHEDULE JOINTLY PROPOSED BY THE PARTIES
                          ACTION OR EVENT DEADLINE OR DATE

           This cause is set for trial during the Court’s two-week trial calendar beginning on March
 1, 2021. The Calendar call will be held at 9:30 am on Monday, February 22, 2021. The Parties
 propose to adhere to the following schedule:

  March

      March 20, 2020        The parties shall select a mediator and schedule a time, date, and place for
                            mediation.
      April 22, 2020        Joinder of parties and claims, and amendment of pleadings.

  November 1, 2020          All fact and expert discovery must be completed.




      September 4, 2020     The Parties will exchange expert witness disclosures along with the
                            summaries/reports required by Fed. R. Civ. P. 26(a)(2).


                                                   1
Case 1:19-cv-25331-BB Document 9-1 Entered on FLSD Docket 02/12/2020 Page 2 of 2




   September 18, 2020      The Parties will exchange rebuttal expert reports.

   November 13, 2020       Mediation must be completed.

   November 20, 2020       All dispositive pretrial motion including summary judgment and Daubert
                           must be filed.
   December 11,            All pretrial motions and accompanying memoranda of law including
  2020                     Motions in Limine must be filed.
   January 20, 2021        Joint Pre-trial Stipulation due, proposed jury instructions and verdict
                           form, or proposed findings of fact and conclusions of law.




   February 5, 2021        Deposition Designations shall be filed.




 Dated this 12th day of February 2020

 Respectfully submitted,

   By: s/ _Christopher B. Smith_______             By: s/ Thomas Briggs_____________
   John H. Hickey, Esq. (FBN 305081)               Lauren Levitt, Esq. (FBN 1011030)
   hickey@hickeylawfirm.com                        llevitt@maselaw.com
   Christopher B. Smoth, Esq. (FBN 121925)         froberts@maselaw.com
   csmith@hickeylawfirm.com                        filing@maselaw.com
   mrodriguez@hickeylawfirm.com                    Thomas A. Briggs, Esq. (FBN 663034)
   HICKEY LAW FIRM, P.A.                           tbriggs@maselaw.com
   1401 Brickell Avenue
                                                   rcoakley@maselaw.com
   Suite 510
                                                   MASE, MEBANE & BRIGGS, P.A.
   Miami, FL 33131
   Tel. (305) 371-8000                             2601 South Bayshore Drive
   Fax: (305) 371-3542                             Suite 800
   Counsel for Plaintiff                           Miami, FL 33133
                                                   Telephone: (305) 377-3770
                                                   Facsmile: (305) 377-0080
                                                   Attorneys for Defendant


                                                  2
